     Case: 1:20-cv-04699 Document #: 100-1 Filed: 11/05/20 Page 1 of 1 PageID #:1838




                Tina Wolfson Active Cases in Northern District of Illinois:

Case Number Case Title                                             Assigned Judge
1:19-cv-07164   Acaley v. Vimeo, Inc.                              Honorable Matthew F. Kennelly
1:15-cv-02980   Bakov V. Consolidated World Travel                 Honorable Harry D. Leinenweber

1:20-cv-04699   In Re: TikTok, Inc., Consumer Privacy Litigation   Honorable John Z. Lee
1:20-cv-04723   In re: TikTok, Inc. Privacy Litigation             Honorable John Z. Lee
1:19-cv-04722   Miracle-Pond et al v. Shutterfly, Inc.             Honorable Mary M. Rowland
1:14-cv-00561   Moyer v. Michaels Stores Inc.                      Honorable Elaine E. Bucklo
1:19-cv-06627   Powell Prescription et al v. Surescripts et al     Honorable John J. Tharp, Jr
1:14-cv-01735   Remijas v. The Neiman Marcus Group, LLC            Honorable Sharon J. Coleman

1:16-cv-02714   Rivera et al v. Google LLC.                        Honorable Edmond E. Chang

1:20-cv-05090   Rossi v. Claire's Stores, Inc. et al               Honorable Andrea R. Wood
1:20-cv-04729   S.A. v. TikTok, Inc. et al                         Honorable John Z. Lee
1:20-cv-02553   Williams v. Volkswagen Group of America, Inc.      Honorable Virginia M. Kendall
                et al
